DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 7, 9-10, 12, 14, and 19-22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 10, 14, and 22: The Applicant’s originally-filed specification, at paragraphs [0066]-[0075] disclose that the PPS material reinforced with glass fiber has increased impact strength and flowability.
Each of claims 1, 10, and 14 recites “such that the glass fiber has impact strength of 2 times or more as compared to a pure PPS and prevents flowability of the injection from being deteriorated by a long transfer distance of an injection liquid”. 
Claim 22 recites “such that the glass fiber has impact strength of 2 times or more as compared to a pure PPS”.
The recitations above raise the issue of new matter for claiming that the glass fiber alone provides such features, when the specification states that the PPS in combination with the glass fiber provides such features.
The recitations above should state “such that the PPS material containing the glass fiber has impact strength of 2 times or more as compared to a pure PPS and prevents flowability of the injection from being deteriorated by a long transfer distance of an injection liquid” and “such that the PPS material containing the glass fiber has impact strength of 2 times or more as compared to a pure PPS”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 9-10, 12, 14, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/023076 A1 (Jung) in view of WO 2012/085212 A2 (Walter).
With respect to claim 1: Jung discloses a vacuum adiabatic body comprising: a first plate (first plate member 10) configured to define at least a portion of a wall for a first space (cavity 9 of refrigerator 1); a second plate (second plate member 20) configured to define at least a portion of a wall for a second space (the exterior of the refrigerator 1); a third space (vacuum space part 50) provided between the first and second plates and configured to be a vacuum space (paragraph [34]); a conductive resistance sheet (conductive resistance sheet 60/63) coupled to the first and second plates to provide a wall for the third space, the conduction resistance sheet configured  to reduce heat transfer between the first and second plates by resisting thermal conduction (paragraphs [34] and [62]-[80]); and5New National Stage Patent ApplicationDocket No. HI-1746 a support (supporting unit 30) configured to maintain a distance between the first and second plates, the support including at least two posts (bars 31) provided between the first plate and the second plate to support the first plate and the second plate and a support frame (support plate 35) provided at an end of the at least two posts, the support frame having a lattice shape (paragraph [40]), wherein the first and second plates are made of a metal material (stainless steel disclosed at paragraphs [9] and [53]-[64]), wherein each of the posts and the support frame is made of a poly phenylene sulfide (PPS) material (paragraphs [8]-[9] and [13]). 
Jung paragraphs [8]-[9], and [13] are open to using glass fiber PC (polycarbonate) in combination with the PPS material. The disclosed combination of Jung’s glass fiber PC and PPS meets “a poly phenylene sulfide (PPS) material containing glass fiber” as claimed. 
However, Jung does not disclose the PPS material containing glass fiber in the specific amount range claimed. 
Jung paragraphs [40]-[56] teach that the supporting unit 30 and bars 31 have high compressive strength, to reduce/prevent deformation of the plate members 10 and 20. Jung paragraphs [82]-[85] have similar teachings of the supporting unit 30 and bars 31 having high strength. 
Walter paragraphs [0033]-[0052] disclose glass-fiber reinforced polyphenylene sulfide forming the inner wall 1 of a vacuum insulated wall structure. The glass fibers may be provided in proportions of up to 50%, but most preferably up to 40%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reinforce Jung’s PPS material with glass fibers (thereby yielding a material like that disclosed by Walter), because the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
One would be motivated to reinforce Jung’s PPS with glass fibers, because the supporting unit 30 and bars 31 require high strength. Adding the reinforcing glass fibers to the PPS serves to supplement the strength of the supporting unit 30 and bars 31. 
Jung’s PPS, as reinforced with glass fibers, meets “a poly phenylene sulfide (PPS) material containing glass fiber” as claimed. 
MPEP § 2144.05 (I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish obviousness. 
Walter paragraph [0044] discloses the glass fibers in a proportion of up to 50%, but most preferably up to 40%. Walter’s total disclosed range encompasses 0% to 50%. The claimed range is 20 to 50%. The claimed range of 20% to 50% overlaps or lies inside the 0% to 50% range disclosed by Walter. Ergo, the claimed range is obvious. 
Jung paragraph [42] states (underlining added by examiner for emphasis):
The supporting unit 30 is to have a high compressive strength so as to endure the vacuum pressure. Also, the supporting unit 30 is to have a low outgassing rate and a low water absorption rate so as to maintain the vacuum state. Also the supporting unit 30 is to have a low thermal conductivity so as to reduce the heat conduction between the plate members. Also, the supporting unit 30 is to secure the compressive strength at a high temperature so as to endure a high-temperature exhaust process. Also, the supporting unit 30 is to have an excellent machinability so as to be subjected to molding. Also, the supporting unit 30 is to have a low cost for molding. Here, the time required to perform the exhaust process takes about a few days. Hence, the time is reduced, thereby considerably improving fabrication cost and productivity. Therefore, the compressive strength is to be secured at the high temperature because an exhaust speed is increased as a temperature at which the exhaust process is performed becomes higher. The present inventor has performed various examinations under the above-described conditions. 

Jung does not specifically disclose the supporting unit 30 being injection-molded. Therefore, Jung does not meet “and being injection molded” as recited in claim 1, line 12.
Walter paragraphs [0039], [0042], and [0052] disclose that the PPS polymer is injection molded. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the glass fiber reinforced PPS injection molded to form the bars 31 and plate 35 together, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
Walter shows it is known in the art to form PPS polymer with glass fibers therein by the process of injection molding. As modified, Jung’s supporting unit 30 (bars 31 and plate 35) is made of PPS polymer with glass fibers therein. It is obvious to form the supporting unit 30 by injection molding the PPS polymer with glass fibers therein. 
One would be motivated to form the supporting unit 30 in that way to meet the disclosure in Jung paragraph [42] of molding for excellent machinability and low cost. 
Regarding the claim recitation “such that the glass fiver has impact strength of 2 times or more as compared to a pure PPS and prevents flowability of the injection from being deteriorated by a long transfer distance of an injection liquid”, the Applicant’s disclosure at paragraphs [0066]-[0075] disclose that the claimed features (impact strength and flowability) are a result of the PPS material including glass fiber in the amount claimed. 
The combination of prior art makes obvious having a PPS material including glass fiber in the amount claimed. The material made obvious by the prior art meets “such that the glass fiver has impact strength of 2 times or more as compared to a pure PPS and prevents flowability of the injection from being deteriorated by a long transfer distance of an injection liquid” as claimed due to the inclusion of glass fiber in the amount claimed. 
Even if Jung and/or Walter do not specifically address the impact strength and/or flowability of the material, the material being PPS with glass fibers in the claimed range necessarily results in the claimed impact strength and flowability. 
With respect to claim 3: See Jung Fig. 3b for the plate 35 connecting the two bars 31 together. The rejection of claim 1 above sets forth the obviousness of having plate 35 and bars 31 injection molded together.
With respect to claim 7: Walter’s total disclosed range encompasses 0% to 50%. The claimed range is 30 to 50%. The claimed range of 30% to 50% overlaps or lies inside the 0% to 50% range disclosed by Walter. Ergo, the claimed range is obvious. 
The claimed PPS material containing glass fiber in the claimed range is what is disclosed as enabling “such that the PPS material containing the glass fiber is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more” as claimed. 
Jung’s PPS material, without having glass fibers therein, holds up to 125 degrees (Jung paragraph [55]). Jung’s PPS material, as modified with Walter’s glass fibers, makes obvious having glass fiber in the claimed range. Due to Jung’s PPS being modified with Walter’s glass fibers in the claimed range, it is obvious for the modified material to meet the claimed “such that the PPS material containing the glass fiber is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more” in the same way as the Applicant’s disclosed invention. 
With respect to claim 9: Jung paragraph [55] discloses the bars 31 provided with a diameter of 2 mm. 
With respect to claim 10: By making the same combinations/modifications as in the rejections above, Jung in view of Walter makes obvious a refrigerator (Jung’s refrigerator 1) comprising: a main body (Jung’s main body 2) having an internal space (Jung’s cavity 9) configured to store items; a door (Jung’s door 3) provided to open or close the main body to allow access to the internal space from an external space; a compressor (Jung’s compressor 4) configured to compress a refrigerant; a condenser (Jung’s condenser 5) configured to condense the compressed refrigerant; an expansion device (Jung’s expander 6) configured to expand the condensed refrigerant; and an evaporator (Jung’s evaporator 7) configured to evaporate the expanded refrigerant to dissipate heat, wherein at least one of the door of the main body has a vacuum adiabatic body (Jung paragraph [33] discloses a main body-side vacuum adiabatic body and a door-side vacuum adiabatic body), and the vacuum adiabatic body includes: a first plate (Jung’s first plate member 10) configured to define at least a portion of a wall for the internal space; a second plate (Jung’s second plate member 20) configured to defined at least a portion of a wall for the external space; a vacuum space (Jung’s vacuum space part 50) provided between the first and second plates and configured to be in a vacuum state; a conductive resistance sheet (Jung’s conductive resistance sheet 60/63) coupled to the first and second plates to provide a wall for the vacuum space, the conductive resistance sheet being configured to resist thermal conduction, and a support (Jung’s supporting unit 30) configured to maintain a distance between the first and second plates, the support including a post (bars 31) configured to support the first plate and the second plate and a support frame (support plate 35) provided at an end of the post, the support frame having a lattice shape (Jung paragraph [40]) and being injection-molded (see the detailed explanation of this limitation in the rejection of claim 1), wherein the post and the support frame are made of a poly phenylene sulfide (PPS) material containing glass fiber (Jung’s PPS, modified with Walter’s glass fibers), the glass fiber being included in an amount of 20% to 50% with respect to a total amount of the PPS material containing the glass fiber (made obvious by overlapping and lying inside Walter’s disclosed range) such that the glass fiber has impact strength of 2 times or more as compared to a pure PPS and prevents flowability of the injection from being deteriorated by a long transfer distance of an injection liquid (because the PPS material contains glass fibers in the claimed range, and the Applicant states PPS containing glass fibers in the claimed range provides those features). 
With respect to claim 12: Walter’s total disclosed range encompasses 0% to 50%. The claimed range is 30 to 50%. The claimed range of 30% to 50% overlaps or lies inside the 0% to 50% range disclosed by Walter. Ergo, the claimed range is obvious. 
The claimed PPS material containing glass fiber in the claimed range is what is disclosed as enabling “such that the PPS material containing the glass fiber is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more” as claimed. 
Jung’s PPS material, without having glass fibers therein, holds up to 125 degrees (Jung paragraph [55]). Jung’s PPS material, as modified with Walter’s glass fibers, makes obvious having glass fiber in the claimed range. Due to Jung’s PPS being modified with Walter’s glass fibers in the claimed range, it is obvious for the modified material to meet the claimed “such that the PPS material containing the glass fiber is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more” in the same way as the Applicant’s disclosed invention. 
With respect to claim 14: By making the same combinations/modifications as in the rejections above, Jung in view of Walter makes obvious a vacuum adiabatic body (Jung paragraph [33] discloses a main body-side vacuum adiabatic body and a door-side vacuum adiabatic body) comprising: a wall having a first plate (Jung’s first plate member 10) and a second plate (Jung’s second plate member 20) facing the first plate to create a vacuum space (Jung’s vacuum space part 50) therebetween; a heat resistance sheet (Jung’s conductive resistance sheet 60/63 and radiation resistance sheet 32) configured to reduce a heat transfer amount between the first plate and the second plate; and a support (Jung’s supporting unit 30, fabricated of PPS modified with Walter’s glass fibers) including at least one post (Jung’s bars 31) extending between the first and second plates to maintain a distance between the first plate and the second plate, and a support frame (support plate 35) coupled to an end of the at least one post, wherein the at least one post and the support frame are made of a material having poly phenylene sulfide (PPS) and glass fiber (Jung’s PPS, modified with Walter’s glass fibers), and the glass fiber is included in an amount of 20% to 50% of the total weight of the material (see the detailed analysis of this limitation in the rejection of claim 1) such that the glass fiber has impact strength of 2 times or more as compared to a pure PPS and prevents flowability of the injection from being deteriorated by a long transfer distance of an injection liquid (see the detailed analysis of this limitation in the rejection of claim 1). 
With respect to claim 19: Walter’s 0% to 50% disclosed range fully encompasses the claimed range of 30% to 50%. 
The PPS material containing glass fiber in the claimed range is what is disclosed by the Applicant as enabling “configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees of more” as claimed. 
Jung’s PPS material, without having glass fibers therein, holds up to 125 degrees (Jung paragraph [55]). Jung’s PPS material, as modified with Walter’s glass fibers, makes obvious having glass fiber in the claimed range. Due to Jung’s PPS being modified with Walter’s glass fibers in the claimed range, it is obvious for the modified material to meet the claimed “configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees of more” in the same way as the Applicant’s disclosed invention. 
With respect to claim 20: Jung discloses wherein the heat resistance sheet (Jung’s conductive resistance sheet 60/63 and radiation resistance sheet 32) comprises: a conductive resistance sheet (conductive resistance sheet 60/63) that resists thermal conduction between the first and second plates; and a radiation resistance sheet (radiation resistance sheet 32) that resists heat radiation between the first and second plates.
With respect to claim 21: Jung discloses an exhaust port 40 configured to exhaust gas within the vacuum space.
With respect to claim 22: By making the same combinations/modifications as in the rejections above, Jung in view of Walter makes obvious a vacuum adiabatic body comprising: a first plate (Jung’s first plate member 10); a second plate (Jung’s second plate member 20); a vacuum space (Jung’s vacuum space part 50) provided between the first plate and the second plate; a conductive resistance sheet (Jung’s conductive resistance sheet 60/63) coupled to the first and second plates to provide a wall for the vacuum space; and a support (Jung’s supporting unit 30, fabricated of PPS modified with Walter’s glass fibers) configured to maintain a distance between the first and second plates, the support being disposed next to or adjacent to the first plate, wherein the support includes a post (bars 31) configured to support the first plate and the second plate and a support frame (support plate 35) provided at an end of the post, wherein the post and the support frame are made of a poly phenylene sulfide (PPS) material containing glass fiber. 
The combination of Jung and Walter used in the rejections above does not disclose the claimed range of “greater than 50% and less than 60%”.
Walter paragraph [0044] discloses the glass fibers in a proportion of up to 50%, but most preferably up to 40%. Walter’s disclosed range encompasses 0% to 50%.
MPEP § 2144.05 (I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish obviousness. 
While the claimed range of greater than 50% and less than 60% is not overlapped by the prior art’s range, the claimed range is close to Walter’s up to 50%. Such closeness makes obvious the claimed range of greater than 50% to less than 60%. One would be motivated to increase the glass fiber amount to greater than 50% to less than 60% in order to further reinforce the resin material forming Jung’s supporting unit 30.
Regarding the claim recitation “such that the glass fiver has impact strength of 2 times or more as compared to a pure PPS”, the Applicant’s disclosure at paragraphs [0066]-[0075] disclose that the claimed feature (impact strength) are a result of the PPS material including glass fiber in the amount claimed. 
The combination of prior art makes obvious having a PPS material including glass fiber in the amount claimed. The material made obvious by the prior art meets “such that the glass fiver has impact strength of 2 times or more as compared to a pure PPS” as claimed due to the inclusion of glass fiber in the amount claimed. 
Even if Jung and/or Walter do not specifically address the impact strength of the material, the material being PPS with glass fibers in the claimed range necessarily results in the claimed impact strength. 
Response to Arguments
The claim objections made in the previous Office action are withdrawn, as being overcome by the amendment dated 23 August 2022.
The double patenting rejections made in the previous Office action are withdrawn, as being overcome by the Terminal Disclaimer filed 23 August 2022.
The claim rejections under 35 U.S.C. § 112 made in the previous Office action are withdrawn, as being overcome by the amendment dated 23 August 2022. New claim rejections under 35 U.S.C. § 112 are made above in this Office action.
Applicant's arguments filed regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
On page 12, the Applicant asserts that Jung does not teach or suggest that the support plate 35 is injection molded. 
Jung [42] states the supporting unit 30, which includes the posts 31 and the support frame 35, is subjected to molding. Walter paragraphs [0039], [0042], and [0052] disclose that the PPS polymer is injection molded. The combination makes obvious injection molding as claimed.
On page 12, the Applicant asserts that Jung and/or Walter do/does not teach the claim recitations to impact strength and flowability. 
The Applicant’s disclosure at paragraphs [0066]-[0075] disclose that the claimed features (impact strength and flowability) are a result of the PPS material including glass fiber in the amount claimed. 
The combination of prior art makes obvious having a PPS material including glass fiber in the amount claimed. The material made obvious by the prior art meets “such that the glass fiver has impact strength of 2 times or more as compared to a pure PPS and prevents flowability of the injection from being deteriorated by a long transfer distance of an injection liquid” as claimed due to the inclusion of glass fiber in the amount claimed. 
Even if Jung and/or Walter do not specifically address the impact strength and/or flowability of the material, the material being PPS with glass fibers in the claimed range necessarily results in the claimed impact strength and flowability. 
On page 13, the Applicant asserts that one of ordinary skill in the art would not combine Jung and Walter due to alleged differences therebetween. Walter shows that one of ordinary skill in the art would recognize that PPS may be reinforced with glass fibers included in a proportion to the PPS. It is obvious to reinforce the PPS of Jung’s invention with glass fibers, to make it stronger. 
The remainder of the arguments present similar reasonings as above, and are therefore not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637